Matter of Ripley v Valencia (2016 NY Slip Op 00983)





Matter of Ripley v Valencia


2016 NY Slip Op 00983


Decided on February 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2015-01044
 (Docket No. F-8865-13)

[*1]In the Matter of Belgica Ripley, respondent, 
vPatrick Valencia, appellant.


Law Offices of Seidner & Associates, P.C., Garden City, NY (Matthew S. Seidner of counsel), for appellant.

DECISION & ORDER
Appeal from an order of the Family Court, Nassau County (Conrad D. Singer, J.), dated November 20, 2014. The order denied the father's objections to so much of an order of support of that court (Kathleen Watson, S.M.), dated May 9, 2014, as, after a hearing, granted that branch of the mother's petition which was for child care expenses and awarded such expenses retroactive to September 18, 2013.
ORDERED that the order dated November 20, 2014, is affirmed, without costs or disbursements.
The parties have one child in common. The mother commenced this proceeding pursuant to Family Court Act article 4 for child support. In an order dated May 9, 2014, a Support Magistrate, after a hearing, granted that branch of the mother's petition which was for child care expenses and awarded such expenses retroactive to September 18, 2013. In the order appealed from, the Family Court denied the father's objections to so much of the support magistrate's order as related to child care expenses. The father appeals.
"Where the custodial parent is working . . . and incurs child care expenses as a result thereof, the court shall determine reasonable child care expenses and such child care expenses, where incurred, shall be prorated in the same proportion as each parent's income is to the combined parental income" (Family Ct Act § 413[1][c][4]).
Here, the Family Court properly denied the father's objections to the Support Magistrate's order regarding the computation of his pro rata share of the child care expenses incurred by the mother while she is working (see Family Ct Act § 413[1][c][4]; Matter of Chiulli v Storms, 50 AD3d 788; Matter of Bibicoff v Orfanakis, 48 AD3d 680; see also Matter of Lewis v Redhead, 5 AD3d 600) and for payment of such child care expenses retroactive to the date of the filing of the child support petition (see Family Ct Act § 449[2]; Matter of Brescia v Fitts, 89 AD2d 894).
CHAMBERS, J.P., AUSTIN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court